Citation Nr: 0905210	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-10-806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in St. 
Louis, Missouri


THE ISSUES

1. Entitlement to payment or reimbursement for the cost of 
unauthorized private dental care services rendered on April 
27, 2005.  

2. Entitlement to retroactive reinstatement of eligibility 
for a fee-basis ID card and authorization for chiropractic 
care (collectively "fee-basis benefits") from April 29, 
2005 to September 20, 2006.  


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran had unverified service from March 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 decisions of the St. Louis 
VA Medical Center (VAMC), which denied a request for pre-
authorization of a surgical dental procedure and terminated 
the veteran's fee-basis ID card and authorization for fee-
basis chiropractic care as of April 29, 2007, pending 
evaluation at the VA outpatient clinic in Farmington to 
determine the necessity of fee-basis medical care and 
continued chiropractic care.  Although an August 2, 2005 
letter from the St. Louis VAMC to the veteran declined to 
adjudicate the veteran's July 2005 request for reimbursement 
of dental care expenses, the Board will assume jurisdiction 
over this issue, as explained below.  The Board remanded this 
case in May 2008.  It returns now for appellate 
consideration.  

The veteran has been represented by two different attorneys 
during the course of this appeal.  The veteran's second 
attorney, M.L., informed VA in a letter dated in November 
2007 that he had to terminate his representation as of that 
date.  The veteran is currently unrepresented.  

The veteran requested a hearing before the Board in his April 
2006 VA Form 9.  The Regional Office (RO) in St. Louis 
scheduled a videoconference hearing for July 2007, but the 
veteran failed to appear.  Thereafter, the veteran indicated 
that he was unable to appear for a hearing at the RO because 
his service-connected disabilities prevented him from 
traveling outside of his local area.  He requested that the 
hearing take place at the VA outpatient clinic in Farmington 
instead.  In the May 2008 Board remand, the veteran was 
informed that the Board was unable to grant his request for a 
videoconference hearing at the Farmington clinic.  The 
veteran was scheduled for another videoconference hearing for 
November 2008, but was again unable to appear.  He has not 
requested a new hearing.  As such, the Board may proceed with 
appellate review.

The Board has separated the appeal into two separate issues 
to more accurately represent the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

According to the Medical Appeal file, the veteran is rated 
100 percent disabled due to service-connected neurosis, 
general anxiety disorder, and is permanently and totally 
disabled.  The veteran is seeking payment or reimbursement of 
unauthorized private dental care services rendered on April 
27, 2005, and retroactive reinstatement of eligibility for 
fee basis care for the period of April 29, 2005 to September 
20, 2006.  After a thorough review of the Medical Appeal 
file, the Board finds that the record is not sufficiently 
developed to ensure an informed decision.  

As a preliminary matter, the record reflects that the veteran 
was in receipt of fee-basis benefits from 1984 to April 29, 
2005, for the purpose of obtaining medical care from non-VA 
providers.  In April 2005, his authorizations for a fee-basis 
ID card and fee-basis chiropractic care were up for review.  
A decision was made on April 22, 2005 by L.J.K., M.D., the 
Director of Primary Care Service Line, to not continue 
chiropractic care on the ground that the veteran needed to be 
evaluated by the Farmington clinic.  In a letter dated April 
29, 2005, the veteran was notified that his authorization for 
chiropractic care was being terminated as of the date of the 
letter, pending an evaluation at the Farmington clinic to 
determine the necessity of continued chiropractic care.  A 
separate letter also dated April 29, 2005 informed the 
veteran that his fee-basis ID was being terminated as of the 
date of the letter, pending an evaluation at the Farmington 
clinic to determine the necessity of fee-basis medical care.  
The veteran was subsequently approved for fee-basis medical 
and dental care on September 21, 2006 by the Poplar Bluff 
VAMC.  As a result, the issue that remains with regard to 
fee-basis is whether the veteran is entitled to retroactive 
reinstatement of eligibility of fee-basis medical care for 
the period of April 29, 2005, when the benefits were 
terminated by the St. Louis VAMC, to September 20, 2006, the 
day before the benefits were reinstated by the Poplar Bluff 
VAMC.  

Clinic of Jurisdiction (COJ)

Initially, the Board observes that there is some question as 
to whether the St. Louis VAMC is the proper COJ for 
developing the present claims.  The veteran was advised in an 
August 2, 2005 letter from Dr. L.J.K., the Director of 
Primary Care Service Line, to seek medical care at the 
Farmington clinic because he currently resided in the 
Farmington area.  The veteran was also informed that if VA 
could provide the services then there was no authority for VA 
to pay a non-VA provider for that service, and that the 
pharmacy services that he had been receiving from the St. 
Louis VAMC through the fee ID card program would be 
terminated 30 days from the date of that letter.  The veteran 
filed a notice of disagreement (NOD) in October 2005.  The 
St. Louis VAMC responded with a November 2005 letter 
explaining that the VA facility responsible for the Primary 
Service Area where the veteran resides is the responsible 
facility for outpatient fee-basis care.  The letter stated 
that the veteran no longer resided in the St. Louis VAMC 
Primary Service Area and advised the veteran to contact the 
Poplar Bluff for services and benefits.  Subsequently, a 
February 2006 statement of the case (SOC) indicated that the 
veteran was referred to the Farmington clinic for evaluation 
because he was within the jurisdiction of the Poplar Bluff 
VAMC and did not have a primary care provider assigned at the 
St. Louis VAMC.  It was noted that the St. Louis VAMC did not 
have authority to approve outpatient fee-basis care for the 
veteran.  Specifically, the St. Louis VAMC had stopped 
issuing fee-basis ID cards to Poplar Bluff area patients when 
decentralization occurred, and Poplar Bluff VAMC was now 
responsible for issuing fee ID cards to the patients in their 
jurisdiction.  

The Veterans Health Administration (VHA) Manual M-1, Part 1, 
Chapter 18, Section 18.21(b) provides that the authority to 
approve outpatient fee-basis care is the responsibility of 
the clinic Director at the VA health care facility which has 
responsibility for the PSA (Primary Service Area) in which 
the veteran resides.  If the responsible VA facility is not a 
COJ, the COJ must coordinate the processing of the 
application for fee-basis care with the responsible VA 
facility.  Subsection (d) states that veterans who have a 
permanent change of address which places them in the primary 
service area of a VA health care facility other than the one 
which authorized fee-basis care will be evaluated by the new 
facility.  Continuation of fee-basis care will only be 
approved if the receiving facility finds the veteran still 
meets the criteria established in paragraph 18.03.  

As it pertains to unauthorized medical expenses, VHA Manual 
M-1, Part 1, Chapter 22, Section 22.04 provides that claims 
for reimbursement or payment for unauthorized medical 
services rendered in the United States will be developed and 
resolved in the clinic of jurisdiction responsible for the 
area in which the services were rendered.  

Based on the information available in the record, it is 
unclear when and how the veteran went from being a resident 
of the St. Louis VAMC Primary Service Area to being a 
resident of the Poplar Bluff VAMC Primary Service Area.  The 
November 2004 letter from the St. Louis VAMC seems to imply 
that the veteran had a permanent change of address from one 
Primary Service Area to the other.  However, the February 
2006 SOC indicates that the Poplar Bluff VAMC became the 
responsible facility for handling the veteran's fee-basis 
benefits as a result of decentralization.  Either way, there 
is no evidence in the record to show that the veteran was 
properly notified when his change in residency status 
occurred.  As the circumstances of the veteran's 
jurisdictional transfer from the St. Louis VAMC to the Poplar 
Bluff VAMC, following over two decades of fee basis care 
under the St. Louis VAMC, are unclear, the Board finds that 
the St. Louis VAMC should be the COJ for developing the 
present claims so as to avoid any prejudice to the veteran 
and to avoid any further delay in adjudicating his claims.

Board Jurisdiction

The Board notes that there is also some uncertainty as to 
whether it has jurisdiction over the veteran's claims for 
fee-basis benefits and unauthorized dental expenses.  In 
relation to this matter, the Board finds that the St. Louis 
VAMC did not follow the proper procedures for terminating the 
veteran's ID card fee-basis status and for disallowing his 
claim for payment or reimbursement of unauthorized medical 
services.  Such procedures are outlined in Veterans Health 
Administration (VHA) Manual M-1, Part 1, Chapters 18 and 22.  

With respect to fee-basis status, section 18.16(a) of VHA 
Manual M-1 requires a review of ID card status prior to a 
decision to terminate fee-basis benefits.  Section 18.16(b) 
also provides that the veteran may be requested for an 
examination if such a determination cannot be made from 
existing records.  Additionally, Section 18.22(g) and (h) 
provides that :

(g) Whenever VA terminates a veteran's fee-basis 
authorization, or denies a request for fee-basis 
care, the veteran will be advised of the decision 
in a letter signed by the Chief, Medical 
Administration Service, which explains the reasons 
for the denial or termination.  If the termination 
or denial is based upon the veteran's failure to 
meet a legal eligibility requirement; e.g., the 
veteran is not service-connected, the letter shall 
advise the veteran that a notice of disagreement 
and appeal may filed to the BVA (Board of Veterans 
Appeals).  If the termination or denial is based 
upon a medical judgment, e.g., care can be provided 
in a VA facility, the letter shall advise the 
veteran that they may appeal the determination to 
the medical center Director at the responsible VA 
facility.

(h) In the latter case, if the medical center 
Director does not grant the appeal, and the veteran 
seeks to appeal the case to the BVA, the veteran 
will be informed that the BVA has advised that it 
lacks jurisdiction over the matter.  If the veteran 
insists that BVA review the case, the Chief, 
Medical Administration Service, will prepare a 
Statement of the Case.  The "Issue" section of the 
Statement of the Case will contain language showing 
that the BVA has indicated that they do not have 
jurisdiction over the issue, but that the veteran 
is challenging this position and wishes to appeal 
to BVA on the basis of jurisdiction.  The 
"Pertinent Law and Regulations" section will cite 
38 CFR 19.1.  All appeals to the BVA will be 
completed by the COJ [clinic of jurisdiction].

A review of the record reveals that the veteran's fee-basis 
benefits were terminated based on a medical judgment, namely, 
that he needed to be evaluated at the Farmington clinic to 
determine the necessity of continuing fee-basis medical and 
chiropractic care; thus provisions found in section 18.22(g) 
and (h) are for application.  As previously indicated, the 
Board finds that the procedures for terminating the veteran's 
fee basis benefits were not properly followed.  Specifically, 
the veteran was not advised of the decision to terminate fee-
basis care in a letter signed by the Chief, Medical 
Administration Service.  Rather, the April 2005 letters were 
signed by the Financial Services Manager.  Additionally, a VA 
Form 4107, Notice of Procedural and Appellate Rights, was 
enclosed with each letter, incorrectly informing the veteran 
that he could appeal the decision directly to the Board.  The 
veteran's claim should have been reviewed by the Director at 
the St. Louis VAMC prior to appellate consideration by the 
Board.

Concerning disallowed claims for payment or reimbursement of 
medical expenses, Section 22.12 of VHA Manual M-1 provides 
that:  

(a) The Chief, MAS, will personally review all 
unauthorized claims for inpatient and outpatient 
medical care that have recommendations for adverse 
action.  

(1) When a decision is made to disapprove the 
claim, the Chief, MAS, will complete the 
appropriate box in item 6 of VA Form 10-583, 
sign in item 7, and personally sign the letter 
of notification of adverse action to the 
claimant.  NOTE:  These actions will not be 
delegated.  

(2)  The original VA Form 10-583, a copy of the 
notification letter and all related 
correspondence and eligibility documentation 
will be filed in the applicant's consolidated 
health record.  If a record does not exist, a 
medical records folder will be established into 
which the material will be filed.  (See ch. 5.)

(b) When an adverse decision is made, the letter of 
notification will advise the claimant of the 
decision and the reason for it, and of the 
claimant's appeal rights.  A copy of VA Form 1-
4107, Notice of Procedural and Appellate Rights, 
will be included with the letter.  

In this instance, the veteran submitted a claim in July 2005 
for payment or reimbursement of expenses for his unauthorized 
dental surgery.  In an August 2, 2005 letter, the Director of 
Primary Care Service, Dr. L.J.K., referred the veteran to the 
Farmington clinic for medical treatment.  This letter did not 
render a decision on the veteran's claim for payment or 
reimbursement of dental expenses.  In addition, the 
procedures for disallowing a claim for payment or 
reimbursement of medical expenses were not observed.  

As the proper procedures set forth in VHA Manual M-1 were not 
followed, the Board technically does not have jurisdiction of 
this case.  However, due to the fact that the Court has held 
that the Board ultimately has jurisdiction of such cases and 
out of fairness to the veteran who believes that his appeal 
is properly before the Board, the Board will assume 
jurisdiction of this case and remand it in order to ensure 
that necessary development is completed prior to 
readjudication by the Director of the St. Louis VAMC in 
compliance with the proper procedures.  Meakin v. West, 11 
Vet. App. 183 (1998).

Fee-basis care

With regard to the procedures for notifying the veteran of 
the termination of fee-basis benefits, VHA Manual M-1, Part 
1, Chapter 18, Section 18.34(a) states that a review will be 
done as outlined in paragraph 18.16 prior to termination of 
ID card status.  ID card status is not to be considered a 
permanent status for any veteran (see par. 18.03).  Although 
this status is not to be considered permanent, sensitivity 
should be used when terminating ID card status and informing 
the veteran of such termination.  Section 18.34(b) further 
states that veterans who have their ID card fee status 
terminated will be notified of the date that entitlement will 
be terminated.  This notification will be via letter and will 
be mailed at least 30 days prior to date ID card status is to 
be terminated.  The letter will indicate the reason(s) why ID 
card status is being terminated and advise the veteran 
regarding their eligibility to report to the nearest VA 
facility for needed care.  

Here, the notification letter was not mailed at least 30 days 
prior to the date the veteran's ID card fee status was going 
to be terminated pending an evaluation at the Farmington 
clinic.  It was mailed on April 29, 2005, the same day as the 
effective date of termination.  The veteran was not properly 
notified of the termination of his fee-basis benefits.  
Moreover, as noted above, the veteran had been receiving fee-
basis care since 1984, for over 20 years.  In this regard, 
the Agency of Original Jurisdiction (AOJ) should use 
particular sensitivity when readjudicating the veteran's 
claim for retroactive reinstatement of fee-basis benefits for 
the period of April 29, 2005 to September 20, 2006 after 
completing all necessary steps for developing this claim.  

b. Dental expenses

The veteran submitted a request for short-term fee basis pre-
authorization for a surgical dental procedure on April 14, 
2005.  It was noted that the 72-year-old veteran lived 150 
miles round trip from the John Cochran Division of the VAMC 
in St. Louis and 128 miles round trip from the Jefferson 
Barracks Division.  The request was denied on April 22, 2005 
on the ground that the procedure was "available at VA," and 
the veteran was notified of this decision in a letter dated 
April 29, 2005.  Thereafter, the veteran submitted a July 
2005 statement in which he expressed his desire to appeal the 
decision and requested reimbursement for the expenses he had 
incurred.  

The VA law and regulations pertaining to medical services set 
forth the circumstances under which a veteran may be provided 
medical services by VA, when non-VA treatment may be 
authorized, and for reimbursement in certain circumstances 
where prior authorization was not obtained.  See 38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1001-1008 
(2008); Veterans' Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ 
(2008).  In order to establish eligibility for payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, there must be a showing that:

(a) The care and services rendered were either:  (1) for 
an adjudicated service-connected disability, or (2) for 
a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who 
has a total disability, permanent in nature, resulting 
from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of 
hospital care or medical services for reasons set forth 
in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

In the present case, the record is unclear as to whether the 
dental surgery for which the veteran was seeking 
authorization was available at the VA outpatient clinic in 
Farmington, or whether it was only available at the St. Louis 
VAMC.  The Medical Appeal file establishes that the veteran's 
health problems prevent him from being able to travel outside 
of his local area.  In this regard, the St. Louis VAMC was 
not a facility that was feasibly available to the veteran.  
The issue of payment or reimbursement for the dental expenses 
is contingent on whether the surgical procedure was feasibly 
available at a VA facility, as well as whether the procedure 
was rendered in a medical emergency.  As such, this issue 
must be remanded to the AOJ to make these determinations.  

Finally, the veteran was not provided notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)), 
nor is this error cured by notice provided in another manner.  
In this regard, the Board observes that the statutory and 
regulatory language provided in the Pertinent Laws, VA 
Regulations and Precedents section of the February 2006 
statement of the case do not correspond with 38 C.F.R. 
§ 19.1(b), 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.50(b), as 
cited to therein.  (In fact, 38 C.F.R. § 19.1 does not even 
contain any subsections.)  The veteran must be informed of 
the information and evidence needed to substantiate and 
complete the claims, including the applicable laws and 
regulations (correctly cited), what part of that evidence the 
veteran must provide and what part VA will attempt to obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that 38 U.S.C.A. § 1725, the law governing 
claims for reimbursement of private medical treatment, was 
amended during the pendency of the appeal, although the 
definition of an emergency was not amended.  The veteran 
should be notified of the change in the governing statute, 
and the claim should be readjudicated under the amended 
provision.  Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the veteran a letter 
notifying him of the information and 
evidence needed to substantiate and 
complete the claims, including what 
part of that evidence he is to provide 
and what part VA will attempt to 
obtain.  The veteran should also be 
notified of the amendment of 38 
U.S.C.A. § 1725.  See Veterans' Mental 
Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, 
___ Stat. ___ (2008).  

2. The AOJ should also obtain the 
veteran's claims file and associate the 
file with his Medical Appeal file.

3. The AOJ should then contact the 
Farmington clinic and/or Dr. L.J.K. to 
find out whether the surgical dental 
procedure for which pre-authorization 
was denied in an April 22, 2005 
decision was available at the 
Farmington clinic.  

4. Thereafter, the AOJ should forward the 
veteran's Medical Appeal file to the 
Director of the St. Louis VA Medical 
Center for review.  A determination 
should be made on the veteran's claims 
for payment or reimbursement for the cost 
of his dental surgical procedure and 
retroactive reinstatement of eligibility 
for fee-basis benefits from April 29, 
2005 to September 20, 2006.  All new 
evidence received since the issuance of 
the February 2006 SOC should be 
considered.  In conducting such a review, 
the Director should be mindful of Manual 
M-1, Part 1, Chapter 18, Section 
18.34(a), which states that sensitivity 
should be used when terminating ID card 
status and informing the veteran of such 
termination.  Furthermore, the claim for 
payment or reimbursement of dental 
expenses should be readjudicated under 
the recently amended version of 38 
U.S.C.A. § 1725.  

5. If the Director of the St. Louis 
VAMC issues an unfavorable decision, 
the procedures found in Manual M-1, 
Part 1, Chapter 18, Section 18.22 
should be followed.  Thereafter, if 
appropriate, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




